720 F. Supp. 14 (1989)
Ernest L. THOMAS, Petitioner,
v.
SAINT ELIZABETH'S HOSPITAL, Respondent.
Civ. A. No. 89-2068.
United States District Court, District of Columbia.
September 18, 1989.
*15 Janet L. Maher, Asst. Corp. Counsel, Washington, D.C., for respondent.

ORDER
REVERCOMB, District Judge.
This matter is before the Court pursuant to Petitioner's Writ of Habeas Corpus.
Petitioner is in the commitment of Saint Elizabeth's Hospital pursuant to D.C.Code § 24-301 and is currently housed on a maximum security ward at John Howard Pavilion. D.C.Code § 24-301(k)(1) provides that individuals in such custody who
claim[] the right to be released from custody, the right to any change in the conditions of his release, or other relief concerning his custody, may move the court having jurisdiction to order his release, to release him from custody, to change the conditions of his release, or to grant other relief.
Section 24-301 further provides that an individual in such custody may move the court for relief as a matter of right every six months, D.C.Code § 24-301(k)(5), and that a movant may appeal from an order entered under this section. D.C.Code § 24-301(k)(6).
In the instant case, Petitioner does not allege that he has sought relief pursuant to the available procedures established in section 24-301 or that circumstances exist which render such process ineffective to protect the rights of Petitioner. Indeed, the affidavit before this Court of Dr. David M. Powell, Director of Inpatient Services, Forensic Services, Administration of the Commission on Mental Health Services, swears that Petitioner "has not filed a Motion for Release or Other Relief in the Superior Court of the District of Columbia pursuant to D.C.Code § 24-301(k) or any other authority within the last six months."
Habeas corpus relief is not available from this Court unless the individual has exhausted his state remedies. 28 U.S.C. § 2254(b), (c); see Bishop v. Medical Superintendent of Ionia State Hospital, 377 F.2d 467 (6th Cir.1967); Pigg v. Patterson, 370 F.2d 101 (10th Cir.1966); Davis v. Buckley, 526 F. Supp. 985 (E.D.Va.1981). Accordingly, it is hereby
ORDERED that Petitioner's Writ of Habeas Corpus be and the same hereby is DENIED.